Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 1 of 13 PageID: 198



 NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

 CHRISTOPHER SHORTER,               :     CIV. NO. 17-8911(RMB)
                                    :
                    Plaintiff       :
                                    :
       v.                           :             OPINION
                                    :
 UNITED STATES OF AMERICA,          :
 et al.,                            :
                                    :
                    Defendants      :

 BUMB, DISTRICT JUDGE

       This matter comes before the Court upon Plaintiff’s motion to

 amend his complaint. (Pl’s Mot. to Amend, ECF No. 7.) On October

 23, 2017, Plaintiff Christopher Shorter (“Plaintiff”), a prisoner

 incarcerated in FCI Miami at the time of filing, filed a civil

 rights complaint against ten prison officials at the Federal

 Correctional Institution (“FCI”) Fort Dix and an FTCA claim against

 the United States. (Compl., ECF No. 1.) Plaintiff did not submit

 a complete application to proceed in forma pauperis (“IFP”) under

 28 U.S.C. § 1915(a), so the Court administratively terminated this

 action, subject to reopening. (Opinion, ECF No. 2; Order, ECF No.

 3.) The Court also pre-screened Plaintiff’s Complaint under 28

 U.S.C.     §§   1915(e)(2)(B)    and   1915A(b),    reserving   conclusive

 screening until such time as Plaintiff either paid the filing fee

 for   a    civil   action   or   submitted   a   properly   completed   IFP
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 2 of 13 PageID: 199



 application. (Opinion, ECF No. 2 at 2.) The Court found that

 Plaintiff failed to state a Bivens claim but sufficiently alleged

 an FTCA claim against the United States.

      On May 15, 2018, the Court granted Plaintiff’s renewed IFP

 application and her motion for leave to file an amended complaint.

 (Order, ECF No. 6.) When Plaintiff filed an amended complaint, she

 filed the present motion to amend. (Mot. to Amend, ECF No. 7.) The

 Court will grant Plaintiff’s motion to amend and screen her Amended

 Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

      When a prisoner is permitted to proceed without payment of

 the filing fee, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) require

 courts to review a complaint in a civil action and sua sponte

 dismiss any claims that are (1) frivolous or malicious; (2) fail

 to state a claim on which relief may be granted; or (3) seek

 monetary relief against a defendant who is immune from such relief.

 I.   Sua Sponte Dismissal

      Courts must liberally construe pleadings that are filed pro

 se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

 Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

 however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

 standards   than   formal    pleadings    drafted    by   lawyers.’”   Id.

 (internal quotation marks omitted). “Court personnel reviewing pro

 se pleadings are charged with the responsibility of deciphering
                                      2
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 3 of 13 PageID: 200



 why the submission was filed, what the litigant is seeking, and

 what claims she may be making.” See Higgs v. Atty. Gen. of the

 U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

 Rosenbloom, Exploring Methods to Improve Management and Fairness

 in Pro Se Cases: A Study of the Pro Se Docket in the Southern

 District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

      A pleading must contain a “short and plain statement of the

 claim showing that the pleader is entitled to relief.” Fed. R.

 Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

 contain sufficient factual matter, accepted as true, to ‘state a

 claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

 the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

 conclusions, together with threadbare recitals of the elements of

 a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

 begin by identifying pleadings that, because they are no more than

 conclusions, are not entitled to the assumption of truth.” Id. at

 679. “While legal conclusions can provide the framework of a

 complaint, they must be supported by factual allegations.” Id. If
                                      3
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 4 of 13 PageID: 201



 a complaint can be remedied by an amendment, a district court may

 not dismiss the complaint with prejudice, but must permit the

 amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

 (3d Cir. 2002).

 II.    DISCUSSION

        A.     The Amended Complaint

        Plaintiff      realleges    the   facts     alleged      in    her     original

 complaint, which this Court discussed in an Opinion on April 9,

 2018, and determined that Plaintiff failed to state a Bivens claim.

 (Opinion, ECF No. 2.) In sum, Plaintiff is a transgender inmate,

 male to female, who was incarcerated at FCI Fort Dix on October

 14, 2015, when she was allegedly sexually assaulted by another

 inmate because the defendants failed to protect her by placing her

 in an unlocked cell. (Am. Compl., ECF No. 7-1.) She was unable to

 hold    the     perpetrator       accountable      due     to        the     negligent

 investigation of the incident by the defendants. (Id.)

        Plaintiff contends that the defendants failed to protect her

 and failed to properly investigate the sexual assault in violation

 of her rights under the Fifth and Eighth Amendments. For her

 Bivens’     claims,    Plaintiff    named    the   following         as    defendants:

 Warden Jordan Hollingsworth, Associate Warden Christine Dynan,

 Associate     Warden    Robert     Hazelwood,      Chief   of    Psychology        Dr.

 Marantz, Captain Pena, Lieutenant Bittner, Counselor Hamel, Dr.
                                          4
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 5 of 13 PageID: 202



 Carl Sceusa, Unit Manager Byrd, and John Doe PREA Compliance

 Manager. Below, the Court recites only the new allegations in the

 Amended Complaint.

       The cells at FCI Fort Dix do not have locks on the doors.

 (Am. Compl., ECF No. 7-1 at 12.) On July 13, 2015, Plaintiff

 notified the defendants that she was very uncomfortable showering

 around the other inmates and she felt that she was being placed at

 high risk due to violence in the institution and being housed

 without a lock on the cell. (Am. Compl., ECF No. 7-1 at 12, citing

 Ex.   2.) 1 Counselor    Hamel   made   housing   decisions   that   placed

 Plaintiff in harms way. (Id., citing Ex. A.)

       On August 18, 2015, Plaintiff requested an expedited transfer

 to a facility with secure housing and placed the defendants on

 notice of her safety concerns. (Id., citing Ex. B.) On September

 10, 2015, Plaintiff expressed her concern that there was no urgency

 to transfer her to more secure housing. (Am. Compl., ECF No. 7-1

 at 12, citing Ex. E.) On September 21, 2015, the Gender Identity

 Dysphoria    Committee     determined     that    Plaintiff    should    be


 1Exhibit 2 to the Amended Complaint is a clinical note regarding
 Plaintiff’s treatment in FCI Fort Dix’s Psychology Services. (Am.
 Compl., Ex. 2, ECF No. 7-5 at 38.) The clinical note does not state
 that Plaintiff felt she was being placed at high risk due to
 violence in the institution, but it states, “she endorsed concern
 that she will be sexually harassed or abused” and she requested a
 smaller cell and “undergarments to keep nipples from showing.”
 (Id.)
                                  5
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 6 of 13 PageID: 203



 transferred because the facility, due to its physical layout, could

 not provide the same type of supervision as other institutions.

 (Am. Compl., ECF No. 7-1 at 13, citing Ex. F.)2

      On October 5, 2015, Associate Warden Robert Hazelwood placed

 a memo on the inmates’ computer system informing them that visiting

 privileges on the East and West compounds were suspended due to

 security concerns, including repeated assaults on staff. (Am.

 Compl., ECF No. 7-1 at 13, citing Ex. H.) Plaintiff alleged “this

 notice was related to all the violence and violent assaults and

 sexual abuse rampantly occurring at FCI Fort Dix.” (Id.) Associate

 Warden Hazelwood placed another memo on the inmates’ computer

 system on October 8, 2015, stating

            Notification   Over the past several weeks,
            there has been significant increase in
            security issues involving staff and inmate
            assaults as well as hard contraband such as
            cell   phones  and  weapons.  [S]taff  have
            responsibility to provide a safe and secure
            environment to all staff, visitors, and
            inmates.

 (Id., citing Ex. I.)

      B.    Bivens Claims

            1.    Eighth Amendment Failure to Protect




 2 Exhibit F, Plaintiff’s request for transfer, indicates that
 Plaintiff’s projected release date, via good conduct time release,
 was October 27, 2018. (Am. Compl., Ex. F, ECF No. 7-5 at 5.)
                                 6
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 7 of 13 PageID: 204



         The   Eighth    Amendment’s      prohibition     on   cruel   and   unusual

 punishment requires prison officials to take reasonable measures

 “to   protect     prisoners       from   violence   at    the   hands    of      other

 prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994)(internal

 quotations omitted). To state a claim under the Eighth Amendment

 against a prison official for failure to protect an inmate from

 violence, an inmate must plead facts showing that (1) he was

 incarcerated under conditions posing a substantial risk of serious

 harm,    (2)   the     official    was   deliberately     indifferent       to   that

 substantial risk to his health and safety, and (3) the official’s

 deliberate indifference caused him harm. Bistrian v. Levi, 696

 F.3d 352, 367 (3d Cir. 2012).

         To    establish     the     subjective      standard     of     deliberate

 indifference, “the prison official-defendant must actually have

 known or been aware of the excessive risk to inmate safety.” Id.

 (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir.

 2001)). Actual knowledge can be shown by circumstantial evidence

 where (1) “‘a substantial risk of inmate attacks was longstanding,

 pervasive, well-documented, or expressly noted by prison officials

 in the past,’ and (2) where ‘circumstances suggest that the

 defendant-official being sued had been exposed to information

 concerning the risk and thus must have known about it.’” Counterman

 v. Warren County Correctional Facility, 176 F. App’x 234, 238 (3d
                                           7
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 8 of 13 PageID: 205



 Cir. 2006) (quoting Beers-Capitol, 256 F.3d at 131 (quoting Farmer,

 511 U.S. at 837)). Inquiry into the risk of harm, as opposed to

 the defendant’s knowledge of it, is objective. Id.

      The facts alleged by Plaintiff in support of deliberate

 indifference to her safety in her original complaint were that (1)

 the defendants knew she was a transgender inmate who had been

 subject    to   sexual   assault   by       staff   in    another   correctional

 facility; (2) Plaintiff was placed alone in an unlocked cell far

 from the officers’ station; (3) Plaintiff alerted the defendants

 to her general fears for her safety as a transgender inmate in a

 facility without locks on the cell doors; (4) Plaintiff alerted

 the defendants about other inmates’ comments about her body and

 (5) the defendants refused to permit Plaintiff to use a make-shift

 lock on her cell. (Opinion, ECF. No. 2 at 9-10.) In the Amended

 Complaint, Plaintiff alleged that on October 5, 2015, Associate

 Warden    Robert   Hazelwood   issued        a   notice    suspending   inmates’

 visiting privileges due to security concerns, including repeated

 assaults on staff. (Am. Compl., ECF No. 7-1 at 13, citing Ex. H.)

 Although Plaintiff alleged “this notice was related to all the

 violence and violent assaults and sexual abuse rampantly occurring

 at FCI Fort Dix” (id.), Plaintiff attached a copy of the Notice to

 the Amended Complaint and the Notice pertains only to “repeated

 assaults on staff.” (Am. Compl., Ex. H, ECF No. 7-5 at 7.)
                                         8
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 9 of 13 PageID: 206



      Plaintiff also refers to a second notification to inmates in

 October 2015 that warned of a significant increase in security

 issues over the past several weeks “involving staff and inmate

 assaults.” Like the first notification, the second notification

 does not mention any sexual assaults. Plaintiff’s allegation that

 there was a recent increase of inmate violence is insufficient to

 demonstrate   that   a   substantial     risk   of   sexual   assault    on   a

 transgender inmate was “longstanding, pervasive, well-documented,

 or expressly noted by prison officials in the past.” See Blackstone

 v. Thompson, 568 F. App’x 82, 84 (3d. Cir. 2014) (per curiam)

 (quoting Farmer, 511 U.S. at 842) (risk that an inmate with some

 history of violence might attack another inmate for an unknown

 reason was too speculative to give rise to an Eighth Amendment

 claim); see also Bracey v. Pennsylvania Dept. of Corr., 571 F.

 App’x 75, 78 (3d Cir. 2014) (per curiam) (nine incidents of inmate

 assaults in exercise yards over two-year period was not pervasive

 and well-documented risk of inmate attacks.)

      In Fletcher v. Phelps, the Third Circuit Court of Appeals

 held that even if it could be inferred that the plaintiff was at

 a greater risk of harm from other inmates due to his sexual

 orientation, the plaintiff’s Eighth Amendment failure to protect

 claim failed where the only evidence of risk of harm was the

 plaintiff’s   statements    that   another      inmate   touched   him    and
                                      9
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 10 of 13 PageID: 207



 harassed him for sex. 639 F. App’x 85, 88 (per curiam) (3d Cir.

 2015). Similarly, in a case before the Southern District of

 Illinois, a failure to protect claim failed where the plaintiff

 alleged “some inmates assault transgender inmates when assigned to

 share a cell,” and that other inmates had verbally harassed the

 plaintiff and made sexual gestures. Cole v. Tredway, Case No. 14-

 CV-1059 (MJR-RJD), 2016 WL 7118946 at *5 (S.D. Ill. Dec. 7, 2016).

 Significantly,    the   plaintiff    in   Cole   did   not   claim   anyone

 threatened him with involuntary sexual contact. Id.

       Plaintiff’s claim here is like those in Fletcher and Cole

 because Plaintiff had generalized fears of being at risk of sexual

 assault based on her transgender identity. She alleged some verbal

 harassment by other inmates but there were no specific threats

 against her that required the defendants to take measures to

 protect her. Plaintiff has not alleged facts that indicate the

 defendants were deliberately indifferent to a substantial risk

 that an inmate would sexually assault her. The Court will dismiss

 the Eighth Amendment failure to protect claim without prejudice

 for failure to state a claim.

             2.   Fifth Amendment Due Process

       Plaintiff asserts her Fifth Amendment right to Due Process

 was violated because she could not hold Inmate Michael Garcia

 accountable for sexual assault due to the faulty investigation
                                      10
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 11 of 13 PageID: 208



 conducted by the defendants. (Am. Compl., ECF No. 7-1 at 10-11.)

 The    only    defendants   whom   Plaintiff      alleges    were   personally

 involved      in   investigating   her   sexual    assault    are   Lieutenant

 Bittner, Dr. Carl Sceusa and John Doe PREA Compliance Manager.

 (Id., ECF No. 7-1 at 13-19.) See Iqbal, 556 U.S. at 676 (“a

 plaintiff must plead that each Government-official defendant,

 through the official's own individual actions, has violated the

 Constitution.”) The Fifth Amendment claims against the remaining

 individual defendants will be dismissed without prejudice.

        A Fifth Amendment Due Process Claim for failure to properly

 investigate a sexual assault allegation in prison is a new Bivens

 context subject to the analytical framework described by the

 Supreme Court in Ziglar v. Abbasi3 before a Bivens remedy may be

 implied.4 Before permitting a Bivens claim to proceed in a new



 3   137 S. Ct. 1843 (2017).
 4   The Supreme Court defined the test:

               The proper test for determining whether a case
               presents a new Bivens context is as follows.
               If the case is different in a meaningful way
               from previous Bivens cases decided by this
               Court, then the context is new.

 137 S. Ct. at 1859. The Supreme Court has only recognized three
 Bivens contexts: (1) to compensate persons injured by federal
 officers who violated the prohibition against unreasonable search
 and seizures; (2) to compensate under the Fifth Amendment Due
 Process Clause an administrative assistant who sued a Congressman
 for firing her because she was a woman; and 3) to compensate a
                                 11
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 12 of 13 PageID: 209



 Bivens context, a court must conduct a special factors analysis.

 Abbasi, 137 S. Ct. at 1859. The Court will permit the Fifth

 Amendment claim to proceed but reserves the determination of

 whether to imply a Bivens remedy for Plaintiff’s Fifth Amendment

 claim until the defendants have been served with the Amended

 Complaint and have an opportunity to brief the special factors

 analysis under Abbasi, and Plaintiff is afforded an opportunity to

 respond.

       C.    Federal Tort Claims Act (“FTCA”) Claims

       “[A]s part of the Prison Litigation Reform Act . . . section

 1346(b)(2) of the FTCA precludes inmate tort actions against the

 United States for ‘mental or emotional injury suffered while in

 custody    without    a   prior   showing   of   physical    injury   or   the

 commission of a sexual act,’ 28 U.S.C. § 1346(b)(2).” West v.

 United States, 729 F. App'x 145, 148–49 (3d Cir. 2018), reh'g

 denied (May 9, 2018) (per curiam). Plaintiff’s FTCA Claim based on

 negligence by federal employees resulting in her sexual assault by

 another inmate may proceed past screening pursuant to 28 U.S.C. §§

 1915(e)(2)(B) and 1915A. Plaintiff’s claims based on negligent

 investigation    of   her   sexual   assault     will   be   dismissed     with



 prisoner’s estate under the Eighth Amendment Cruel and Unusual
 Punishments Clause for failure to treat the prisoner’s asthma. Id.
 at 1854-55 (citing Bivens, 403 U.S. at 397; Davis v. Passman, 442
 U.S. 228 (1979); and Carlson v. Green, 446 U.S. 14 (1980)).
                                 12
Case 1:19-cv-16627-RMB-KMW Document 9 Filed 01/22/19 Page 13 of 13 PageID: 210



 prejudice because Plaintiff does not allege that she suffered a

 physical injury when the defendants failed to properly investigate

 her sexual assault.

 III. CONCLUSION

       The    Court   will   grant    Plaintiff’s    motion   to    amend   the

 complaint.    Plaintiff’s    Fifth    Amendment    Due   Process   claim   for

 failure to properly investigate her sexual assault may proceed

 against Lieutenant Bittner, Dr. Carl Sceusa and John Doe PREA

 Compliance Manager; and her FTCA claim against the United States

 for negligence resulting in her sexual assault by another inmate

 may proceed against the United States. Pursuant to 28 U.S.C. §§

 1915(e)(2)(B)    and   1915A(b),     the   Court    will   dismiss   without

 prejudice Plaintiff’s Eighth Amendment failure to protect claim

 and dismiss with prejudice Plaintiff’s FTCA claim for failure to

 properly investigate her assault.

 An appropriate order follows.



 DATE January 22, 2019

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                       13
